DETAILED ACTION
Allowable Subject Matter
	Claims 1-18 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1 and 10. More specifically, the prior art of record does not teach or suggest receiving a request to provision the new secondary IdentityIQ instance; creating a primary IdentityIQ instance for the existing IdentityIQ instance and the new secondary IdentityIQ instance; aggregating data from the existing IdentityIQ instance to the primary IdentityIQ instance; deploying an event handler to the primary IdentityIQ instance to handle incoming requests for the existing IdentityIQ instance; changing a reconciliation process and an audit process from the existing IdentityIQ instance to the primary IdentityIQ instance thereby changing the existing IdentityIQ instance to the secondary IdentityIQ instance for the primary IdentityIQ instance; deploying the new secondary IdentityIQ instance to the primary IdentityIQ instance; and deploying at least one application to the new secondary IdentityIQ instance based on an operation processed by the new secondary IdentityIQ instance, as recited in claim 1 in combination with all other recited elements and an existing IdentityIQ instance; a primary IdentityIQ instance; and a new secondary IdentityIQ instance; wherein: the primary IdentityIQ instance aggregates data from the existing IdentityIQ instance; the primary IdentityIQ instance's event handler is updated to handle incoming requests for the existing IdentityIQ instance; the primary IdentityIQ instances' reconciliation process and audit process are changed from the existing IdentityIQ instance to the primary IdentityIQ instance; and at least one application is deployed to the new secondary IdentityIQ instance based on an operation processed by the new secondary IdentityIQ instance, as recited in claim 10 in combination with all other recited elements.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
20060225032
Pars. 47-51, 143, 154, 155
Application development and execution environment

20160089606
Pars. 35-40
Application deployment & audit parameters

10382408
Col. 3, line 56 to col. 4, line 10

Migrating identity & access management instances
10228969
Cols. 8, 9, 13-15
VM migration optimistic locking
2019065231
Pars. 82, 103, 116-124
Moving VM instances


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154